 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J.J., by and through his guardian ad              No. 2:19-cv-01404-KJM-DB
      litem and parent, TYLER A.,
12
                         Plaintiffs,
13                                                      ORDER
             v.
14
      ROCKLIN UNIFIED SCHOOL
15    DISTRICT,
16                       Defendant.
17

18

19                  The court is in receipt of the parties’ motion for approval of a minor’s

20   compromise, ECF No. 7, and is prepared to approve the parties’ settlement in large part.

21   However, the court has concerns regarding plaintiff’s request that the court approve the “payment

22   of fees from J.J.’s portion of the proceeds, as necessary, for an estate planning attorney to

23   establish the trust,” Mot. at 9–10, with no cap on the portion that may be so used. Therefore, the

24   parties are hereby DIRECTED to file a further stipulation within seven (7) days explaining why

25   no cap is necessary or, if the court determines a cap is required, what that cap should be.

26                  IT IS SO ORDERED.

27   DATED: December 3, 2019.

28
                                                            UNITED STATES DISTRICT JUDGE
                                                        1
